June 5, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  COLLEGE OF THE MAINLAND, Appellant

NO. 14-13-01047-CV                          V.

                         BRUCE GLOVER, Appellee
                     ________________________________

       This cause, an appeal from the trial court’s order denying the “Motion for
Summary Judgment” filed by appellant, College of the Mainland (the “College”),
signed on November 18, 2013 in favor of appellee, Bruce Glover, was heard on the
transcript of the record. We have inspected the record and find that the undisputed
facts negate the College’s alleged waiver of immunity. We therefore order the
judgment of the court below REVERSED and RENDER judgment dismissing
with prejudice Bruce Glover’s claims against the College.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Bruce Glover.

      We further order this decision certified below for observance.